DETAILED ACTION
This office action is for amendment  dated 11/8/21 including claims 1-20 pending, out of which claims 1-8, 11-16 have been cancelled. Remaining claims are 9-10  and 17-20 for consideration.

Allowable Subject Matter
Claims 9-10  and 17-20 are allowed.
The prior art of record does not disclose directly and indirectly  following limitations. The following is an examiner’s statement of reasons for allowance: 
As recited by claim  9 ;
9. (Currently Amended) A method for a network system, comprising: receiving control plane signaling from a mobility management entity (MME) of a core network via a control plane interface between an apparatus and the MME, wherein the apparatus acts as a common control gateway and a user gateway for a trusted wireless local area network access network (TWAN) and 
; receiving user plane signaling from a serving gateway (SGW) of the core network via a user plane interface between the apparatus and the SGW, the control plane signaling and user plane signaling associated with a user equipment, UE, when the user equipment is in a cell controlled by the cellular communication access network, the user equipment having an existing communication connection with a packet data network; 
receiving measurement data, the measurement data transmitted by a user equipment and comprising inter-system measurements associated with one or more wireless local area networks whose received signal strength indicator (RSSI) exceeds a threshold; 
based on the measurement data, determining to perform a handover communication from of the user equipment to a wireless local area network (WLAN) associated with the TWAN;
 communicating, a handover request to the TWAN, the handover request comprising an address associated with the apparatus,  Application No.: 16/908,848 Office Action Dated: August 19, 2021 a Tunnel Endpoint ID (TEID) associated with the apparatus, a packet gateway (PGW) ID, or an access point name (APN); 
a response to the handover request from the TWAN, the response comprising a status of the 
handover, and address associated with the WLAN, or a TEID associated with the WLAN, 
generating a handover command message for transmission to the user equipment instructing the user equipment to perform the handover to the WLAN; 
receiving, from the TWAN, an indication that the handover has been completed; 
transmitting to the core network an indication of the completion of the, handover of the user equipment;  and 
receiving, from the core network, control plane signaling from the MME, and user plane signaling from the SGW 
;
As recited by claim 17 ;
receiving control plane signaling from a mobility management entity (MME) of a core network via a control plane interface between an apparatus and the MME, wherein the apparatus acts as a common control gateway and a user gateway for a trusted wireless local area network access network (TWAN) and a cellular communication access network; 
receiving user plane signaling from a serving gateway (SGW) of the core network via a user plane interface between the apparatus and the SGW, the control plane signaling and user plane signaling associated with a user equipment, UE, when the user equipment is in a cell controlled by the cellular communication access network, the user equipment having an existing communication connection with a packet data network; 
receiving measurement data, the measurement data transmitted by a user equipment and comprising inter-system measurements associated with one or more wireless local area networks whose received signal strength indicator (RSSI) exceeds a threshold; 
based on the measurement data, determining to perform a handover of the user equipment to a wireless local area network (WLAN) associated with the TWAN; 
communicating a handover request to the TWAN, the handover request comprising an address associated with the apparatus, a Tunnel Endpoint ID (TEID) associated with the apparatus, a packet gateway (PGW) ID, or an access point name (APN); 

generating a handover command message for transmission to the user equipment instructing the user equipment to perform the handover to the WLAN; 
receiving, from the TWAN, an indication that the handover has been completed; transmitting to the core network an indication of the completion of the handover of the user equipment; and 
receiving, from the core network, control plane signaling from the MME, and user plane signaling from the SGW.
As recited by claim 19 ;
receiving from the core network control plane signaling from a mobility management entity (MME) of the core network via a control plane interface between the apparatus and the MME and user plane signaling from a serving gateway (SGW) of the core network via a user plane interface between the apparatus and the SGW, the control plane signaling and user plane signaling associated with the user equipment when the user equipment is in a cell controlled by the cellular communication access network; 
receiving a measurement report, the measurement report transmitted in the cell by the user equipment and comprising inter-system measurements associated with one or more wireless local area networks whose received signal strength indicator (RSSI) exceeds a threshold; 
based on the measurement report, determining to perform a handover of the user equipment to a wireless local area network associated with the TWAN; 
transmitting a handover request to the TWAN via an interface between the apparatus and the WLAN supporting both user plane and control plane communication, the handover request comprising an address associated with the apparatus, a tunnel endpoint identifier (TEID) associated with the apparatus, a packet gateway (PGW) ID, or an access point name (APN); 
receiving a response to the handover request from the TWAN via the interface between the apparatus and the WLAN which supports both user plane and control plane communication, the response comprising a status of the handover, an address associated with the wireless local area network, or a TEID associated with the WLAN; 
generating a handover command message for transmission to the user equipment instructing the user

receiving from the TWAN an indication that the handover has been completed via the interface between the apparatus and the WLAN which supports both user plane and control plane communications; 
transmitting to the core network an indication of the completion of the handover of the user equipment from the cell to the wireless local area network via the control plane interface between the apparatus and the MME; and 
receiving, from the core network, control plane signaling from the MME via the control plane interface between the apparatus and the MME, and user plane signaling from the SGW via the user plane interface between the apparatus and the SGW associated with the user equipment when the user equipment is in the wireless local area network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM et al (US 20160050605) discloses a method for offloading traffic by means of wireless LAN in a mobile communications system and apparatus therefor, and more particularly to a method for a terminal to offload traffic at a bearer level, and to a base station communicating with the terminal. The method for a terminal to offload traffic according to the present invention includes the steps of: while performing a data communication with a base station through a bearer of a first communications network, receiving from the base station an offloading command for offloading a part of traffic to a second communications network; transmitting a report of the offloading to the base station in response to the offloading command; and performing a data communication of the partial traffic with an accessible AP through a bearer of the second communications network without releasing the bearer of the first communications network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  If attempts to reach the examiner by

number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/Primary Examiner, Art Unit 2647